                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                        Case No. 19-20452
                                          Honorable Victoria A. Roberts
TREVON BRYANT,

     Defendant.
______________________________/

                   ORDER DENYING DEFENDANT’S MOTION
                    TO SUPPRESS EVIDENCE [ECF No. 23]

I.    INTRODUCTION

      This case stems from the execution of a search warrant on *****

Asbury Park in Detroit, Michigan, as part of an investigation into the

purchase and possession of unregistered firearms from December 2018-

March 2019.

      Trevon Bryant (“Bryant”) is charged in a one-count indictment with

receipt and possession of an unregistered firearm, in violation of 18 U.S.C.

§ 5861(d).

      Before the Court is Bryant’s Motion to Suppress Evidence Based on

an invalid search warrant. The Court DENIES Bryant’s motion.

II.   BACKGROUND
      A. The Investigation, Affidavit for Search Warrant, and Search

Warrant

      The affidavit for search warrant details the investigation.

      It began when the ATF Investigations Center initiated an international

firearms investigation pertaining to the website CBTFORCE.COM in early

November 2018. The investigation involved the alleged sale, illegal

importation, and trafficking of Glock conversion firearms (classified as

machine guns) to the general public without the necessary ATF

authorization or background checks.

      The website advertised a “Glock Auto Switch” with a push button

select-fire version of a Glock conversion firearm. This allows the shooter to

choose between a semi-automatic and fully-automatic fire. The “contact us”

page listed an email address (umoneyboxsale@hotmail.com) and ensured

users that “information is kept 100% protected and private.” The website

shipped products worldwide. Its domain name is registered to an address in

Shenzhen, Guangdon, China.

      In November 2018, undercover ATF agents purchased two suspected

Glock conversion firearms from the website. ATF paid for the weapons

through Paypal to an account name JIGNWEIYIDA. The email address




                                       2
associated with this account is umoneyboxsale@hotmail.com. The

weapons arrived in January 2019.

     In February 2019, the ATF Firearm Technology Criminal Branch

(FTCB) processed four suspected Glock conversion weapons ordered from

the website. The FTCB concluded that these weapons – with the

conversion kits installed – were a combination of parts designed and

intended to be solely and exclusively used for converting a weapon into a

machine gun. Further, these weapons had no serial numbers and were not

manufactured by Glock.

     The FTCB sought assistance from the U.S. Customs and Border

Protection (CBP) to identify possible shipments of Glock conversion

weapons that might have been shipped into the United States. CBP

identified a common shipper.

     In March 2019, ATF obtained a search warrant for PayPal Holdings,

Inc. The warrant sought records associated with the website’s email

address. The records obtained showed shipments to an estimated 2,400

customers living in the United States.

     PayPal records indicated that Carnord Craig Gordon (“Gordon”)

purchased a minimum of five Glock conversion weapons from the website




                                         3
and shipped the items to ***** Asbury Park using an email bearing

Gordon’s name.

       On separate occasions, Gordon made purchases through his email

account. He used the same PayPal account, and shipped to the same

Asbury Park address. Purchases on three separate dates where traced to

Gordon: (1) December 19, 2018, one Glock conversion weapon; (2)

January 25, 2019, two Glock conversion weapons, skull balaclava, and a

camouflage mask; (3) March 4, 2019, two Glock conversion weapons.

       In May 2019, Homeland Security Investigations (HSI) interviewed

Gordon. He denied having any knowledge of the Glock conversion kits and

claimed to not own a firearm. HSI offered Gordon the opportunity to return

the purchased items. However, Gordon again denied having the firearms

and PayPal account.

       ATF Special Agent Joseph Loy began surveilling the Asbury Park

residence. Based upon his training and experience, Loy observed an

individual – whom he believed to be Gordon – holding a handgun. Later

that day, this individual left the residence with what appeared to be a long

gun.

       In June 2019, Agent Loy observed Gordon and another person

outside the Asbury Park residence. Although Loy could not identify the


                                      4
person, he later identified the man as Bryant through his Facebook

(NoBighomie) and Instagram (nobighomie) accounts. Bryant freely left and

entered the Asbury Park residence throughout the day. He posted photos

showing an individual firing a fully automatic Glock in the backyard, a video

of himself holding a firearm with what appeared to be a silencer attached,

and a photo of Gordon and himself with Glock handguns with Glock

conversion kits attached.

      Loy prepared the affidavit for search warrant; he believed a search of

Asbury Park residence would yield illegal weapons. When Loy signed the

affidavit, he had years of experience investigating various criminal cases;

he summarized his knowledge of weapons operations, gained through

experience and training, in the affidavit.

      A Magistrate Judge in the Eastern District of Michigan signed the

underlying search warrant on June 5, 2019, finding that probable cause

existed for the search of ***** Asbury Park based on the affidavit for search

warrant.

      B. The Search and Bryant’s Arrest

      Officers executed the search warrant on ***** Asbury Park on June 6,

2019. The following account is set forth in the criminal complaint.




                                       5
       Upon entering the home, officers located two individuals – Bryant and

Gordon – on the first floor. After officers secured them, they searched the

home and located one loaded, Glock 26, 9mm, pistol with a Glock

conversion kit, a laser sight attachment, and an extended magazine.

       Officers read Bryant his Miranda rights and questioned him about the

firearms, narcotics, valuables, and money found in the home. Bryant

acknowledged ownership of the firearm and Glock Conversion Kit. He also

stated that he fired the firearm, which functioned as a fully automatic

weapon.

       C.   Procedural History

       The United States filed a criminal complaint on June 6, 2019. On

July 2, 2019, a grand jury returned the indictment charging Bryant with

receipt and possession of an unregulated firearm.

       Bryant moves to suppress the evidence based on an invalid search

warrant. The motion is fully briefed.

III.   ANALYSIS

       The Fourth Amendment protects against unreasonable searches and

seizures. U.S. Const. amend. IV (“The right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated, and no Warrants shall issue, but upon


                                        6
probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be

seized.”). Officers must base an arrest and search on probable cause and

execute a search with a valid warrant. See Katz v. United States, 389 U.S.

347, 357 (1967).

      “A basic principle of the Fourth Amendment is that there must be

probable cause for a search warrant to issue.” United States v. Helton, 314

F.3d 812, 819 (6th Cir. 2003). The Sixth Circuit explained that probable

cause for a search warrant “exists when there is a ‘fair probability,’ given

the totality of the circumstances, that contraband or evidence of a crime will

be found in a particular place.” Id. (citations omitted); see also Illinois v.

Gates, 462 U.S. 213, 238 (1983); United States v. Carpenter, 360 F.3d

591, 594 (6th Cir. 2004) (“To justify a search, the circumstances must

indicate why evidence of illegal activity will be found ‘in a particular place.’

There must, in other words, be a ‘nexus between the place to be searched

and the evidence sought.’”).

      “[W]here an affidavit is the basis for a probable cause determination,

that affidavit ‘must provide the magistrate with a substantial basis for

determining the existence of probable cause.’” Helton, 314 F.3d at 819

(quoting Gates, 462 U.S. at 239). “When determining whether an affidavit


                                        7
establishes probable cause, we look only to the four corners of the

affidavit.” United States v. Rodriguez–Suazo, 346 F.3d 637, 648 (6th Cir.

2003). However, “rather than [conducting] a line-by-line scrutiny,” the Court

reviews the sufficiency of the affidavit based on the “totality of the

circumstances.” United States v. Greene, 250 F.3d 471, 479 (6th Cir.

2001). The Court must afford great deference to an issuing judge’s

probable cause determination. United States v. Allen, 211 F.3d 970, 973

(6th Cir. 2000) (en banc). Indeed, the Sixth Circuit “has long held” that an

issuing judge’s decision to grant a search warrant “should only be reversed

if it was arbitrarily exercised.” Id.



      A.     Probable Cause Supports the Search Warrant

      Bryant argues that the search was illegal because probable cause

does not support the search warrant. He says: (1) the affidavit relied upon

stale information; (2) the affidavit does not establish a nexus between the

Asbury Park residence and ongoing criminal activity; and (3) the Leon good

faith exception is not applicable.

      To support those arguments, Bryant says the search warrant does

not contain any recitation that officers had determined that ongoing criminal

activity was occurring at the Asbury Park residence and that weapons were


                                        8
stored there. Bryant says all evidence obtained was the product of an

illegal search and must be suppressed.

      The government says the search warrant sufficiently establishes

probable cause.

            1. The Search Warrant Did Not Rely Upon Stale

            Information

      The affidavit contained sufficient corroborating information that

allowed the issuing judge to conclude that the inherent nature of the crime

and the circumstances of the case established probable cause to issue a

search warrant. United States v. Spikes, 158 F.3d 913, 923 (6th Cir. 1998).

      “Instead of measuring staleness solely by counting the days on a

calendar, courts must also concern themselves with the following

variables: ‘the character of the crime (chance encounter in the night or

regenerating conspiracy?), the criminal (nomadic or entrenched?), the thing

to be seized (perishable and easily transferable or of enduring utility to its

holder?), the place to be searched (mere criminal forum of convenience or

secure operational base?), etc.’” Andresen v. State, 24 Md.App. 128, 331

A.2d 78, 106 (1975) (quoting Spikes, 158 F.3d at 923).

      These factors are not elements that must be met for the government

to avoid suppression of the fruits of a search. Rather, they are


                                       9
circumstances to be weighed in deciding whether the information in the

affidavit was sufficiently fresh to inform the probable cause

determination. United States v. Powell, 603 F. App'x 475, 478 (6th Cir.

2015) (citing United States v. Douglas, No. 16-20436, 2019 WL 1315731,

at *5 (E.D. Mich. Mar. 22, 2019)).

        Bryant argues that “the length of time between events” made the

allegations in the affidavit stale. Even if a significant period has elapsed

since a defendant's last reported criminal activity, it is still possible,

depending upon the nature of the crime, that a magistrate may properly

infer that evidence of wrongdoing is still to be found on the premises.

United States v. Greany, 929 F.2d 523, 525 (9th Cir.1991) (holding

information not stale even though an informant said that two years ago he

had remodeled defendant's premises to allow him to grow marijuana on the

second floor, with the court emphasizing that the information showed “an

ongoing criminal business of a necessarily long-term nature”); see

also United States v. Johnson, 461 F.2d 285, 287 (10th Cir.1972) (stating

the general principle that when “the affidavit properly recites facts indicating

activity of a protracted and continuous nature, a course of conduct, the

passage of time becomes less significant”)(quoting Spikes, 158 F.3d at

923).


                                        10
               a. Character of The Crime

      The character of the crime shows a continual and ongoing criminal

act at the Asbury Park residence.

      The “continuous nature of the crime of illegal firearm possession

affects the staleness inquiry.” United States v. Goodwin, 552 F. App’x 541,

545 (6th Cir. 2014). See United States v. Lancaster, 145 F. App’x 508, 513

(6th Cir. 2005) (court determined that evidence that defendant who fired a

machine gun “two years” earlier was not stale because “firearms are not

perishable items” and the affiant’s experience that “those who own and

possess firearms generally maintain them for long periods of time;” United

States v. Powell, 603 F. App’x 475 (6th Cir. 2015) (approximately eight-

month delay between key drug activity and a search of the defendant’s

residence for firearms did not render the warrant stale); United States v.

Vanderweele, 545 F.App’x 465, 469–70 (6th Cir. 2013) (seven-month delay

in executing a search warrant for a silencer did not render it stale because

“a silencer is like a gun, easily transferrable, but more commonly kept by its

owner for a long time.”)

      The affidavit provides sufficient support for the allegation that

Gordon’s possession, acquisition, and retention of Glock converters at the

Asbury Park residence was a continuous and ongoing criminal offense.


                                      11
     In December 2018, Gordon purchased a Glock Converter. In January

2019, Gordon purchased an additional two Glock conversion weapons, a

skull balaclava, and a camouflaged flask. Gordon listed the Asbury Park

residence as his shipping address for both purchases. In the same month,

Gordon posted a video on Facebook under the account of “Dexter Nard” of

an individual, whom law enforcement believed to be Gordon, holding a

Glock. In March 2019, Gordon purchased two more Glock conversion

weapons under the same name and shipped them to the same address. In

April 2019, Gordon posted a video of himself firing a fully automatic Glock

in the backyard of the Asbury Park residence. In May 2019, Bryant live-

streamed a video of himself holding a firearm with a silencer attached to

the weapon, and officers observed Gordon in possession of a firearm

outside the home.

     Prior to the execution of the search warrant in June 2019, these

observations highlight continuous and on-going criminal activity at the

Asbury Park residence, and inform the decision to seek a search warrant.

              b. Nomadic or Entrenched

     The Court next inquires into whether the suspect’s behavior is

“nomadic or entrenched.” United States v. Burney, 778 F.3d 536, 540-41

(6th Cir. 2015). The key consideration is whether the defendant is moving


                                     12
about or can be expected to return to the same location. United States v.

Greene, 250 F .3d 471, 480-81 (6th Cir. 2001).

     Here, the affidavit supported the conclusion that Bryant was

“entrenched.” Bryant freely came and left the residence, was observed with

Gordon at the residence on numerous occasions, and posted a video in the

backyard with a fully automatic Glock. Loy’s belief that Bryant was not

“nomadic” and would return to the Asbury residence is supported by his

observations.

     Additionally, based on his training and experience, Special Agent Loy

stated that gun owners often keep guns in their homes – making a

possessor's residence the site of an ongoing crime. Loy reasonably

inferred that Bryant possessed, occupied and/or resided in the premises.

                c. The Item To Be Seized Is Easily Transferable

     Another consideration is that officers seized items that were durable

and likely to remain in Bryant’s possession.

     The Court recognizes that because “[f]irearms are durable goods and

might well be expected to remain in a criminal's possession for a long

period of time,” the witness' information regarding the firearms was not

stale. United States v. Goodwin, 552 F. App'x 541, 545 (6th Cir. 2014). See

United States v. Lancaster 145 Fed.Appx. 508, 513 (6th Cir.2005)


                                     13
(information regarding a defendant's possession of a machine gun over two

years before the warrant issued was not stale); United States v.

Pritchett, 40 Fed.Appx. 901, 905–06 (6th Cir.2002) (warrant more than four

months after the witness claimed to have last seen the defendant in

possession of firearms).

               d. The Place To Be Searched

      The final factor the Court considers is whether the place identified by

the search warrant is a “mere criminal forum of convenience or secure

operational base.” There is a greater probability of finding evidence at a

location that is “at the heart of the criminal charges.” Abboud, 438 F.3d at

573–74.

      The fact that the place to be searched was a home purported to be

Gordon’s residence would suggest that it is “a secure operational base,”

making the warrant's time span less significant. See Greene, 250 F.3d at

481 (“The place to be searched was the defendant's home, suggesting that

there was some permanence to the defendant's base of operation.”)

(quoting United States v. Yates, 132 F.Supp.2d 559, 565 (E.D.Mich.2001)).

      As explained by Special Agent Loy, a weapons owner will often keep

the weapons in his or her home. Therefore, a weapons possessor's

residence would therefore be a “secure operational base” where the


                                      14
ongoing criminal activity—illegal possession of a weapon—occurs over a

span of time.

      These factors weigh against Bryant’s staleness argument. The

information in the affidavit established a fair probability that the weapons

would be found at the Asbury Park residence at the time the magistrate

judge issued the warrant.


               2. The Affidavit Does Establish A Nexus Between the

               Asbury Park Residence and Ongoing Criminal Activity

      Bryant’s second argument – i.e., that the affidavit does not establish a

nexus between the Asbury Park residence and ongoing criminal activity –

lacks merit.

      “The critical element in a reasonable search is . . . [whether] there is

reasonable cause to believe that the specific ‘things’ to be searched for and

seized are located on the property to which entry is sought.” Zurcher v.

Stanford Daily, 436 U.S. 547, 556 (1978). A magistrate judge is “entitled to

draw reasonable inferences about where evidence is likely to be kept,

based on the nature of the evidence and the type of offense.” United States

v. Caicedo, 85 F.3d 1184, 1192 (6th Cir.1996).

      Based on the totality of circumstances, there was probable cause to

believe weapons would be located at the Asbury Park residence. As

                                      15
summarized above, the affidavit set forth sufficient facts for the magistrate

judge to conclude that a sufficient nexus existed between the evidence

sought and the residence. Gordon shipped the weapons to the Asbury Park

residence; Gordon and Bryant posted photos and videos on Facebook and

Instagram showing them firing these weapons at the home; and Special

Agent Loy’s experience that owners usually keep weapons in their homes

indicates that there was a sufficient nexus between the Asbury Park

residence and possession of unlawful weapons.

      The Court concludes probable cause supported the search warrant.

      B.    The Good Faith Exception to the Exclusionary Rule Applies

      Because the search warrant was supported by probable cause, the

Court need not address whether the good-faith exception to the

exclusionary rule applies. Dyer, 580 F.3d at 393 (citing United States v.

Pinson, 321 F.3d 558, 565 (6th Cir. 2003)). However, to be thorough, the

Court finds that the exception would apply.

      Bryant argues the affidavit did not contain an indicia of probable

cause because it relied upon “stale” information and did not “provide any,

ripe particularized facts connecting the Asbury Park house to the alleged

criminal activity.” The Court disagrees.




                                      16
      A magistrate's error in issuing a search warrant does not necessarily

require suppression of evidence. United States v. McCoy, 905 F.3d 409,

416 (6th Cir. 2018); United States v. Carpenter, 360 F.3d 591, 595 (6th Cir.

2004). But, even if an affidavit is found not to establish probable cause, the

exclusionary rule would not apply to preclude evidence where law

enforcement officers executing the search warrant acted in good faith in

relying on the search warrant. United States v. Leon, 468 U.S. 897, 905,

104 S.Ct. 3405, 82 L.Ed.2d 677 (1984) (exclusionary rule not applicable

when evidence “seized in reasonable, good-faith reliance on a search

warrant that is subsequently held to be defective”).

       Leon describes four situations where an officer’s reliance on an

invalid warrant cannot be considered objectively reasonable: (i) “if the

magistrate or judge in issuing a warrant was misled by information in an

affidavit;” (ii) “where the issuing magistrate wholly abandoned his judicial

role;” (iii) when the warrant is “based on an affidavit ‘so lacking in indicia of

probable cause as to render official belief in its existence entirely

unreasonable;’” and (iv) when a warrant is “so facially deficient— i.e., in

failing to particularize the place to be searched or the things to be seized—

that the executing officers cannot reasonably presume it to be valid.” Leon,




                                       17
468 U.S. at 923, 104 S.Ct. 3405 (quoting Brown v. Illinois, 422 U.S. 590,

610-611, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975) (Powell, J., concurring)).

      PayPal account records showed shipments of Glocks to Asbury Park;

police observed Gordon carrying the Glock; the social media posts showed

Gordon and Bryant firing these weapons. These instances demonstrate

that the affiant was not simply guessing that contraband could be found at

the Asbury Park residence. Even if the information in the affidavit did not

establish probable cause, it provided a modicum of evidence between

Gordon’s purchase of Glocks and the Asbury Park residence.

      The Court finds that the affidavit had an abundance of indicia of

probable cause. Officers executing the search warrant, based on that

affidavit, had every reason to presume its validity, and they seized

evidence in reasonable and good faith reliance on that warrant.


IV.   CONCLUSION

      The Court DENIES Bryant’s motion to suppress.

      IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: December 12, 2019



                                      18
